Case 2:20-cv-10916-LVP-MJH ECF No. 38, PageID.1034 Filed 02/08/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MALACHI CHAMBERS,

             Plaintiff-Petitioner,                   Civil Case No. 20-10916
                                                     Honorable Linda V. Parker
v.

MICHAEL BOUCHARD, CURTIS D. CHILDS,
and OAKLAND COUNTY,

          Defendants-Respondents.
____________________________________/

     OPINION AND ORDER DISMISSING COMPLAINT FOR LACK OF
      SUBJECT MATTER JURISDICTION AND DENYING AS MOOT
                      PENDING MOTIONS

      Plaintiff-Petitioner Malachi Chambers, who was incarcerated at the Oakland

County Jail, filed a complaint under 42 U.S.C. § 1983 and habeas petition under 28

U.S.C. § 2241, claiming that Defendants-Respondents are acting with deliberate

indifference to the serious risk that COVID-19 poses to him. (ECF No. 23.)

Plaintiff claims that he is a “medically-vulnerable” individual and, based on this,

seeks “work release” or “home tether.” (Id. at Pg ID 305.) Plaintiff seeks no other

relief in this action. (Id. at Pg ID 313-14.) The Court has been made aware,

however, that Plaintiff has been released from custody.

      “To qualify as a case fit for federal-court adjudication, ‘an actual

controversy must be extant at all stages of review, not merely at the time the
Case 2:20-cv-10916-LVP-MJH ECF No. 38, PageID.1035 Filed 02/08/21 Page 2 of 4




complaint is filed.’” Arizonans for Official English v. Arizona, 520 U.S. 43, 67

(1997) (quoting Preiser v. Newkirk, 422 U.S. 395, 401 (1975)) (additional citation

omitted). “A federal court has no authority to render a decision upon moot

questions or to declare rules of law that cannot affect the matter at issue.”

Cleveland Branch, N.A.A.C.P. v. City of Parma, Ohio, 263 F.3d 513, 530 (6th Cir.

2001). “‘[A] case is moot when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.’” Los Angeles Cnty. v.

Davis, 440 U.S. 625, 631 (1979) (quoting Powell v. McCormack, 395 U.S. 486,

496 (1969)). This occurs, and the court’s jurisdiction abates, when “(1) it can be

said with assurance that there is no reasonable expectation that the alleged

violation will recur,” and “(2) interim relief or events have completely and

irrevocably eradicated the effects of the alleged violation.” Id. (internal quotation

marks and citations omitted). “When both conditions are satisfied it may be said

that the case is moot because neither party has a legally cognizable interest in the

final determination of the underlying questions of fact and law.” Id.

      Plaintiff’s release from the Oakland County Jail has “eradicated the effects

of the alleged violation[s in his Amended Complaint].” Id. The Court presumes

that Plaintiff will not return to jail and thus there is no reasonable expectation of a

recurrence of the alleged violation. Under these circumstances, there is no basis

for the Court to provide Plaintiff injunctive relief—the only relief sought in this

                                           2
Case 2:20-cv-10916-LVP-MJH ECF No. 38, PageID.1036 Filed 02/08/21 Page 3 of 4




action. See Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (concluding that

prisoner’s claim for injunctive relief related to his conditions of confinement were

moot when he was no longer confined to the institution where the alleged

constitutional violation occurred); Penland v. Warren Cnty. Jail, 759 F.2d 524, 526

n.1 (6th Cir. 1985) (finding that the plaintiffs’ release from county jail rendered

moot their request for injunctive relief to remedy the conditions of confinement at

the jail).

       The only justification Plaintiff provides for keeping this action alive is to

preserve his right to seek attorney fees if there is ultimately a favorable ruling for

the plaintiffs in a related class action, Cameron v. Bouchard, Civil Case No. 20-

10949 (E.D. Mich. filed April 17, 2020). (See ECF No. 37 at Pg ID 1031-32.)

However, this is not a basis for keeping a moot case—for which subject matter

jurisdiction is therefore lacking—alive. Moreover, at this juncture, the plaintiffs

have not prevailed in Cameron. See Cameron v. Bouchard, 815 F. App’x 978 (6th

Cir. 2020). To the extent they are successful in the future, this does not render

Plaintiff a “prevailing party” for purposes of a fee award under 42 U.S.C. § 1988,

as he, no longer a jail inmate, is incapable of obtaining the only relief he seeks




                                           3
Case 2:20-cv-10916-LVP-MJH ECF No. 38, PageID.1037 Filed 02/08/21 Page 4 of 4




here.1 See Hanrahan v. Hampton, 446 U.S. 754, 757 (1980) (defining “prevailing

party” as one who obtains some relief on the merits of his claim”).

         Accordingly,

         IT IS ORDERED that this matter is DISMISSED on mootness grounds.

         IT IS FURTHER ORDERED that the pending motions (ECF Nos. 27 &

30) are DENIED AS MOOT.

         IT IS SO ORDERED.
                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

    Dated: February 8, 2021




1
 The Sixth Circuit has found a plaintiff to be a prevailing party where the plaintiff
“‘is found to be the ‘catalyst’ which causes the defendant to make significant
changes in its past practices, though no direct relief is obtained.’” Loudermill v.
Cleveland Bd. of Educ., 844 F.2d 304, 312 (1988) (quoting Othen v. Ann Arbor
Sch. Bd., 699 F.2d 309, 313 (6th Cir. 1983)) (emphasis removed). Plaintiff is not
seeking changes to Defendants’ policies in this lawsuit, however. His only request
for relief was his release from the Oakland County Jail. (See ECF No. 23 at Pg ID
313-14.)
                                          4
